                                                         United States District Court
                                                         Central District of California
                                                                                                                                           J5=3

 UNITED STATES OF AMERICA vs.                                             Docket No.             LA CR14-00429 JAK(SSx)(31)

 Defendant      Angel Hernandez                                          Social Security No. 2         4        0     3
       Alias(es): Sammy Hernandez; Alejandro Sanchez;                    (Last 4 digits)
       Monikers: "Gangster,""EMF Gangster," "Lil Smalls,"
       and "WCPlaybygang";
       State DOC(Dept. of Corrections) Number: BG03104
       JAIN No. 01978925
       Alias DOB: 07/25/1992 and 04/01/1992
 akas: Alias DL No. F2723027 and F2752474




                                                                                                                    MONTH    DAY     YEAR
          I n the presence of the attorney for the government, the defendant appeared in person on this date.        12       OS      2019


  COUNSEL                                                             Michael M. Crain / CJA
                                                                       (Name of Counsel)
     PLEA         ~X GUILTY, and the court being satisfied that there is a factual basis for the plea. ~       NOLO    ~               NOT
                                                                                                            CONTENDERE                GUILTY
                   There being afinding/verdict of GUILTY, defendant has been convicted as charged of the offenses) of:
                  Racketeer Influenced and Corrupt Organizations Conspiracy 18 U.S.C. § 1962(d) as charged in Count 1 of the Indictment; and
   FINDING
                  Conspiracy to Distribute Controlled Substances 21 U.S.C.§ 846, 21 U.S.C. § 841(b)(1)(B) as charged in Count 7 of the
                  Indictment.

 JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
COMM ORDER that:


    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Angel Hernandez, is hereby
    committed on Counts 1 and 7 of the Indictment to the custody of the Bureau of Prisons for a term of SEVENTY-ONE(71) MONTHS.
    This term consists of 71 months on each of Counts 1 and 7 of the Indictment, to be served concurrently. This term is to be served
    concurrently to the previously imposed sentence of imprisonment in the Los Angeles County Superior Court, Case No. KA116728.

    Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years. This term consists of
    three years on each of Counts 1 and five years on each of Counts 1 and 7 of the Indictment, all such terms to run concurrently under
    the following terms and conditions:

             1.   The defendant shall comply with the rules and regulations of the United States Probation &Pretrial Services Office and
                  General Order 18-10.

             2.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
                  within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests per month,
                  as directed by the Probation Officer.

             3. The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
                urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using
                alcohol and illicit drugs, and from abusing prescription medications during the period of supervision.

             4. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the
                aftercare contractors during the period of community supervision. The defendant shall provide payment and proof of
                payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.

             5.   During the period of community supervision, the defendant shall pay the special assessment in accordance with this
                  judgment's orders pertaining to such payment.




CR-104 (docx 10/18)                             JUDGMENT 8 PROBATION/COMMITMENT ORDER                                                   Page 1 of 5
 USA vs.    ANGEL HERNANDEZ                                                   Docket No.:     LA CR14-00429 JAK (SSx)(31)

             6. When not employed or excused by the Probation Officer for schooling, training, or other acceptable reasons, the
                defendant shall perform 20 hours of community service per week as directed by the Probation 8~ Pretrial Services Office.

             7. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or any
                other form of identification in any name, other than the defendant's true legal name, nor shall the defendant use, any
                name other than his true legal name without the prior written approval of the Probation Officer.

             8. The defendant shall cooperate in the collection of a DNA sample from the defendant.

             9.   The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. §
                  1030(e)(1)J, cell phones, other electronic communications or data storage devices or media, office, or other areas under
                  the defendants control, to a search conducted by a United States Probation Officer or law enforcement officer. Failure to
                  submit to a search may be grounds for revocation. The defendant shall warn any other occupants that the premises may
                  be subject to searches pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable
                  time and in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his supervision
                  and that the areas to be searched contain evidence of this violation.

             10. The defendant shall not associate with anyone known to him to be a member of the EI Monte Flores Gang and others
                 known to him to be participants in the EI Monte Flores Gang's criminal activities, with the exception of his family members.
                 He may not wear, display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or
                 any gther clothing that defendant knows evidence affiliation with the EI Monte Flores Gang, and may not display any signs
                 or gestures that defendant knows evidence affiliation with the EI Monte Flores Gang.

             1 1. As directed by the Probation O~cer, the defendant shall not be present in any area known to him to be a location where
                  members of the EI Monte Flores Gang meet and/or assemble.


    The Court authorizes the Probation &Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment
    provider to facilitate the defendants treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence
    Report by the treatment provider is prohibited without the consent of the sentencing judge.

    It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid
    balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
    Prisons' Inmate Financial Responsibility Program.

    Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
    is not likely to become able to pay any fine.

    The defendant is advised of his/her right to appeal.

    The Court grants the Governments request to dismiss all remaining counts as to this defendant only.

    The Court recommends to the Bureau of Prisons that the defendant be housed at a facility located in Southern California and be
    permitted to participate in the 500-hour drug program (R-DAP).

    IT IS SO ORDERED.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




CR-104 (docx 10/18)                             JUDGMENT 8 PROBATION/COMMITMENT ORDER                                                  Page 2 of 5
 USA vs.    ANGEL HERNANDEZ                                                        Docket No.:    LA CR14-00429 JAK (SSx)(31)




            /off
           Dat                                                       John A. ro       adt, United States District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                     Clerk, U.S. District Court




                                                                                       i
           ~a/G/ao~ 9                                          By
           Filed Date                                                Patricia Blunt, Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE
                              While the defendant is on probation or supervised release pursuant to this judgment:
 1.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons
      crime;                                                                         engaged in criminal activity and must not knowingly associate
 2.   The defendant must report to the probation office in the federal               with any person convicted of a felony unless granted
      judicial district of residence within 72 hours of imposition of a              permission to do so by the probation officer. This condition will
      sentence of probation or release from imprisonment, unless                     not apply to intimate family members, unless the court has
      otherwise directed by the probation officer;                                   completed an individualized review and has determined that
 3.   The defendant must report to the probation office as instructed                the restriction is necessary for protection of the community or
      by the court or probation officer;                                             rehabilitation;
 4.   The defendant must not knowingly leave the judicial district            10.    The defendant must refrain from excessive use of alcohol and
      without first receiving the permission of the court or probation               must not purchase, possess, use, distribute, or administer any
      officer;                                                                       narcotic or other controlled substance, or any paraphernalia
 5.   The defendant must answer truthfully the inquiries of the                      related to such substances, except as prescribed by a
      probation officer, unless legitimately asserting his or her Fifth              physician;
      Amendment right against self-incrimination as to new criminal           11.    The defendant must notify the probation officer within 72 hours
      conduct;                                                                       of being arrested or questioned by a law enforcement officer;
 6.   The defendant must reside at a location approved by the                 12.    For felony cases, the defendant must not possess a firearm,
      probation officer and must notify the probation officer at least               ammunition, destructive device, or any other dangerous
      10 days before any anticipated change or within 72 hours of                    weapon;
      an unanticipated change in residence or persons living in               13.    The defendant must not act or enter into any agreement with a
      defendants residence;                                                          law enforcement agency to act as an informant or source
 7.   The defendant must permit the probation officer to contact him                 without the permission of the court;
      or her at any time at home or elsewhere and must permit                 14.    As directed by the probation officer, the defendant must notify
      confiscation of any contraband prohibited by law or the terms                  specific persons and organizations of specific risks posed by
      of supervision and observed in plain view by the probation                     the defendant to those persons and organizations and must
      officer;                                                                       permit the probation officer to confirm the defendants
 8.   The defendant must work at a lawful occupation unless                          compliance with such requirement and to make such
      excused by the probation officer for schooling, training, or                   notifications;
      other acceptable reasons and must notify the probation officer          15.    The defendant must follow the instructions of the probation
      at least ten days before any change in employment or within                    officer to implement the orders of the court, afford adequate
      72 hours of an unanticipated change;                                           deterrence from criminal conduct, protect the public from
                                                                                     further crimes of the defendant; and provide the defendant
                                                                                     with needed educational or vocational training, medical care,
                                                                                     or other correctional treatment in the most effective manner.




CR-104(docx 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 3 of 5
 USA vs.     ANGEL HERNANDEZ                                                    Docket No.:     LA CR14-00429 JAK (SSx)(31)



0The defendant must also comply with the following special conditions (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS
           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C.§ 3612(8). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.
         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendants mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.§ 3612(b)(I)(F).

          The defendant must notify the Court (through the Probation Office) and the United Sta#es Attorney of any material change in the
 defendants economic circumstances that might affect the defendants ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C.§ 3664(k). See also 18 U.S.C.§ 3572(d)(3) and for probation 18 U.S.C.§
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C.§ 3664(1), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

                  CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS
           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or
 open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendants income, "monetary gains," or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.
                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104(docx 10/18)                                JUDGMENT 8 PROBATION/COMMITMENT ORDER                                                   Page 4 of 5
 USA vs.     ANGEL HERNANDEZ                                                      Docket No.:      LA CR14-00429 JAK (SSx)(31)



                                                                      RETURN
 have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                       to
 Defendant noted on appeal on

 Defendant released on
 Mandate issued on
 Defendants appeal determined on
 Defendant delivered on                                                                     to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment

                                                                      United States Marshal



                                                                By
            Date                                                      Deputy Marshal




                                                                     CERTIFICATE
   hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                      Clerk, U.S. District Court



                                                                By
            Filed Date                                                Deputy Clerk



                                                    FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision,(2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


        (Signed)
                   Defendant                                                                    Date



                   U. S. Probation Officer/Designated Witness                                   Date




CR-104(docx 10/18)                                JUDGMENT 8 PROBATIONICOMMITMENT ORDER                                                      Page 5 of 5
